DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Conference Decision
In view of the appeal brief filed on 05/10/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, it is unclear whether the trail vehicle is controlled manually by an operator on board the trail vehicle or that the trail vehicle is controlled manually through inputs on the lead vehicle. Examiner is interpreting the claim to be that the lead vehicle is controlling the trail vehicle through manual inputs on the lead vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 12, 14, 16-17, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calleija et al. (U.S. Publication No. 2021/0024100 A1) hereinafter Calleija.

Regarding claim 1, Calleija discloses a method [see Paragraph 0002 – discusses a method is disclosed] comprising:
determining that a vehicle moving in a manned operative state is approaching a defined zone, the vehicle controlled based at least in part on manual input received from an operator onboard the vehicle while in the manned operative state [see Paragraph 0097 - discusses an autonomous capable vehicle is manually driven to a driver transfer location (where a driver gets out of the vehicle and the vehicle proceeds on a route (next to driver transfer location) autonomously, the route (defined zone) determined to be suitable for autonomous driving  (see Paragraph 0030))]; 
responsive to the vehicle approaching or entering the defined zone and the operator disembarking from the vehicle, switching the vehicle from the manned operative state to an unmanned operative state [see Paragraph 0098 - discusses that when the manual driven vehicle approaches the route segment (defined zone) suitable for autonomous driving (or the driver transfer location) and the vehicle determines that the user exits the vehicle, the vehicle then switches over to autonomous mode (without the driver present)]; and 
controlling movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone, the vehicle autonomously controlled while in the unmanned operative state [see Paragraph 0099 - discusses that the autonomous system of the vehicle executes the route plan (defined zone) without the human driver present)]. 

Regarding claim 3, Calleija discloses the invention with respect to claim 1. Calleija further discloses:
receiving sensor data from one or more sensors, the sensor data indicative of one or more characteristics inside the defined zone [see Paragraph 0021 - discusses that the autonomous vehicle senses the environment (along route)], the movement of the vehicle controlled in the unmanned operative state using the sensor data [see Paragraph 0021 - discusses that the vehicle controls itself based on the sensor information (steering, braking, throttle)].

Regarding claim 5, Calleija discloses the invention with respect to claim 3. Calleija further discloses: determining a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraphs 0080-0084 - discusses determining a predicted trajectory for a sensed object].

Regarding claim 6, Calleija discloses the invention with respect to claim 5. Calleija further discloses: automatically changing the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraphs 0080-0084 - discusses controlling the vehicle (steering, braking, throttle) based on a predicted trajectory of an object, the predicted trajectory determined using the sensor data].

Regarding claim 12, Calleija discloses a system [see Paragraph 0002 – discusses a system is disclosed] comprising: 
one or more processors [see Paragraph 0153 – discusses one or more processors control the system] configured to determine that a vehicle moving in a manned operative state is approaching a defined zone, the vehicle controlled based at least in part on manual input received from an operator onboard the vehicle while in the manned operative state [see Paragraph 0097 - discusses an autonomous capable vehicle is manually driven to a driver transfer location (where a driver gets out of the vehicle and the vehicle proceeds on a route (next to driver transfer location) autonomously, the route (defined zone) determined to be suitable for autonomous driving  (see Paragraph 0030))], 
the one or more processors [see Paragraph 0153 – discusses one or more processors control the system] configured to switch the vehicle from the manned operative state to an unmanned operative state responsive to the vehicle approaching or entering the defined zone and the operator disembarking from the vehicle [see Paragraph 0098 - discusses that when the manual driven vehicle approaches the route segment (defined zone) suitable for autonomous driving (or the driver transfer location) and the vehicle determines that the user exits the vehicle, the vehicle then switches over to autonomous mode (without the driver present)], 
the one or more processors [see Paragraph 0153 – discusses one or more processors control the system] also configured to control movement of the vehicle in the manned operative state of the vehicle during travel of the vehicle inside the defined zone, the one or more processors configured to autonomously control the vehicle while the vehicle is in the unmanned operative state [see Paragraph 0099 - discusses that the autonomous system of the vehicle executes the route plan (defined zone) without the human driver present)].

Regarding claim 14, Calleija discloses the invention with respect to claim 12. Calleija further discloses:
wherein the one or more processors are configured to receive sensor data from one or more sensors within the defined zone, the sensor data indicative of one or more conditions inside the defined zone [see Paragraph 0021 - discusses that the autonomous vehicle senses the environment (along route)], the one or more processors configured to control the movement of the vehicle in the unmanned operative state using the sensor data [see Paragraph 0021 - discusses that the vehicle controls itself based on the sensor information (steering, braking, throttle)].

Regarding claim 16, Calleija discloses the invention with respect to claim 14. Calleija further discloses:
wherein the one or more processors are configured to determine a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraphs 0080-0084 - discusses determining a predicted trajectory for a sensed object].

Regarding claim 17, Calleija discloses the invention with respect to claim 16. Calleija further discloses:
wherein the one or more processors are configured to automatically change the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraphs 0080-0084 - discusses controlling the vehicle (steering, braking, throttle) based on a predicted trajectory of an object, the predicted trajectory determined using the sensor data].

Regarding claim 23, Calleija discloses the invention with respect to claim 1. Calleija further discloses:
delivering one or more products or services to a location within the defined zone using the vehicle [see Paragraph 0126 – discusses that a payload is delivered from a first location to a first destination on the route, the driver gets off the vehicle at the driver transfer location and the vehicle continues autonomously along the route to deliver the payload].

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peel et al. (U.S. Publication No. 2015/0120089 A1) hereinafter Peel.

Regarding claim 18, Peel discloses a method comprising:
determining that a manually controlled trail vehicle is not permitted to travel in a manned operative state within a defined zone [see Paragraph 0061 – discusses that a trail vehicle (manually controlled) becomes inoperable (driver unconscious) after an attack], the trail vehicle included in a distributed power vehicle system formed from the trail vehicle and at least a lead vehicle that controls movement of the trail vehicle [see Paragraph 0061 – discusses the vehicles travel in a convoy, and see Paragraph 0058 - discusses that a second vehicle (60V2) is controlled by a first vehicle (60V1) through remote operation from the second vehicle (separate motive groups that travel in a convoy (or train of vehicles))]; 
responsive to the determining, separating the trail vehicle from the lead vehicle and switching the trail vehicle from the manned operative state to an unmanned operative state [see Paragraph 0061 - discusses the first vehicle controlling the second vehicle when there is an attack on the second vehicle at an area and occupants (driver) are injured, and the first vehicle remotely transport the occupants in the second vehicle (second driver unconscious) to an area of safety]; and
autonomously or remotely controlling movement of the trail vehicle in the unmanned operative state from the lead vehicle during travel of the trail vehicle inside the defined zone while the lead vehicle remains outside of the defined zone [see Paragraph 0061 - discusses the first vehicle remotely controlling the second vehicle when there is an attack on the second vehicle at an area and occupants (driver) are injured, and the first vehicle remotely transport the occupants in the second vehicle (second driver unconscious) outside of the dangerous area to a safe area].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ross et al. (U.S. Patent No. 9,494,439 B1) hereinafter Ross.

Regarding claim 2, Calleija discloses the invention with respect to claim 1. Calleija further discloses wherein the vehicle is a first vehicle and the operator is a first operator [see Paragraph 0098 - discusses a first vehicle and a first operator, and see Paragraph 0028 – discusses a second driver, and see Paragraph 0026 – discusses a second vehicle].

However, Calleija fails to disclose:
responsive to the first vehicle exiting the defined zone, coupling the first vehicle with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator.

Ross discloses responsive to a first vehicle exiting a defined zone, coupling the first vehicle with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator [see Column 24 lines 5-67 - discusses that a geographic region is determined to be unsafe for an autonomous vehicle (AV) (first vehicle), the AV is then routed to a meet up location to await a human driven vehicle (HV) (second vehicle/operator), and see Column 25 lines 19-34 - discusses that the AV links to the HV and follows/tracks the HV].

Ross suggests that autonomous vehicles have posing challenges for an event and linking an autonomous vehicle to be guided by a human driven vehicle simplifies operations [see Column 2 lines 51-62].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify first vehicle as taught by Calleija to couple with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator when exiting the defined zone as taught by Ross in order to overcome posing challenges/events for an autonomous vehicle [Ross, see Column 2 lines 51-62].

Regarding claim 13, Calleija discloses the invention with respect to claim 12. Calleija further discloses wherein the vehicle is a first vehicle and the operator is a first operator [see Paragraph 0098 - discusses a first vehicle and a first operator, and see Paragraph 0028 – discusses a second driver, and see Paragraph 0026 – discusses a second vehicle].

However, Calleija fails to disclose:
the one or more processors are configured to, responsive to the first vehicle exiting the defined zone, control the first vehicle to couple with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator.

Ross discloses one or more processors are configured to, responsive to the first vehicle exiting the defined zone, control the first vehicle to couple with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator [see Column 24 lines 5-67 - discusses that a geographic region is determined to be unsafe for an autonomous vehicle (AV) (first vehicle), the AV is then routed to a meet up location to await a human driven vehicle (HV) (second vehicle/operator), and see Column 25 lines 19-34 - discusses that the AV links to the HV and follows/tracks the HV].

Ross suggests that autonomous vehicles have posing challenges for an event and linking an autonomous vehicle to be guided by a human driven vehicle simplifies operations [see Column 2 lines 51-62].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify first vehicle as taught by Calleija to couple with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator when exiting the defined zone as taught by Ross in order to overcome posing challenges/events for an autonomous vehicle [Ross, see Column 2 lines 51-62].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Bruemmer et al. (U.S. Publication No. 2008/0009965 A1) hereinafter Bruemmer.

Regarding claim 5, Calleija discloses the invention with respect to claim 3.
However, Calleija fails to disclose determining a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data.

Bruemmer discloses determining a presence of a hazard to continued travel of a vehicle moving in the unmanned operative state within a defined zone using sensor data [see Paragraph 0376 - discusses controlling the vehicle after sensing the mine, the mine senses along a predetermined path].

Regarding claim 6, Calleija and Bruemmer disclose the invention with respect to claim 5. Bruemmer further discloses automatically changing the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraph 0382 - discusses controlling the vehicle to keep proceeding along the path to detect more mines].

	Bruemmer suggests that human minesweeping to find and remove mines is a dangerous job and that using robots is more expendable [see Paragraph 0369].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify vehicle as taught by Bruemmer to include a sensor for detecting hazards and controlling the vehicle based on the hazard as taught by Bruemmer in order to reduce danger when sweeping for mines [Bruemmer, see Paragraph 0369].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Haynes et al. (U.S. Publication No. 2003/0164794 A1) hereinafter Haynes.

Regarding claim 7, Calleija discloses the invention with respect to claim 1. 

However, Calleija fails to disclose wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle.

Haynes discloses wherein controlling movement of a vehicle in an unmanned operative state of the vehicle during travel of the vehicle includes sending a control signal from a controller to a repeater device and repeating the control signal from the repeater device to the vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle (for teleoperation) by using a repeater platform (UAV)].

Haynes suggests that by using repeater platforms, radio communication between ground control stations and unmanned ground vehicles is extended [see Paragraph 0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the defined zone as taught by Calleija to include a repeater platform as taught by Haynes in order to extend communication between the vehicles [Haynes, see Paragraph 0006].

Regarding claim 8, Calleija and Haynes disclose the invention with respect to claim 7. Haynes further discloses positioning the repeater device within a zone using an unmanned aerial vehicle [see Paragraphs 0177 - discusses launching the UAVs (repeater platforms) to a zone where ground vehicles are located].

Haynes suggests that by using repeater platforms, radio communication between ground control stations and unmanned ground vehicles is extended [see Paragraph 0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the defined zone as taught by Calleija to have a repeater platform positioned as taught by Haynes in order to extend communication between the vehicles [Haynes, see Paragraph 0006].

Regarding claim 9, Calleija and Haynes disclose the invention with respect to claim 8. Haynes further discloses moving the repeater device with the unmanned aerial vehicle to track the movement of the vehicle in the defined zone [see Paragraph 0178 - discusses that the UAV moves when the ground vehicles move (move almost to the same location of the ground vehicle), and see Paragraph 0195 - discusses that the UAV determines the location and direction of movement of the ground vehicle].

Haynes suggests that by using repeater platforms, radio communication between ground control stations and unmanned ground vehicles is extended [see Paragraph 0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Calleija to have a repeater platform (move with the unmanned vehicle to track the movement of the unmanned vehicle) as taught by Haynes in order to extend communication between the vehicles [Haynes, see Paragraph 0006].

Regarding claim 10, Calleija and Haynes disclose the invention with respect to claim 7. Haynes further discloses wherein the repeater device is one of several repeater devices in different locations in the defined zone [see Paragraph 0178 - discusses multiple UAVs in different locations being used to relay signals], and further comprising: 
sending the control signal to different ones of the repeater devices as the vehicle moves through the defined zone based on the locations of the repeater devices [see Figure 14 below, Time index 5-7 - depicts relay coverage provided from the ground station to the UAVs to the ground vehicle, depending where the ground vehicle is (within the coverage from  UAV) the signal is relayed using that UAV].


    PNG
    media_image1.png
    127
    327
    media_image1.png
    Greyscale

Figure 14 of Haynes

Haynes suggests that by using repeater platforms, radio communication between ground control stations and unmanned ground vehicles is extended [see Paragraph 0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Calleija to have multiple repeater platforms for a vehicle moving through a zone as taught by Haynes in order to extend communication between the vehicles [Haynes, see Paragraph 0006].

Claims 11, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Buehler et al. (U.S. Publication No. 2005/0060066 A1) hereinafter Buehler further in view of Cooper et al. (U.S Publication No. 2017/0090473 A1) hereinafter Cooper.

Regarding claim 11, Calleija discloses the invention with respect to claim 1. 
However, Calleija fails to disclose:
wherein the vehicle is a trail vehicle in a distributed power operation configured for being remotely controlled by a lead vehicle in the distributed power operation, 
the trail vehicle configured for being remotely controlled in the unmanned operative state of the trail vehicle during travel of the vehicle inside the defined zone by the lead vehicle located outside the defined zone.

Buehler discloses a trail vehicle configured for being remotely controlled in an unmanned operative state of the trail vehicle during travel of the vehicle inside the defined zone by a lead vehicle located outside the defined zone [see Paragraph 0060 — discusses that the second vehicle is launched at a location (see Paragraph 0061 — discusses a dangerous area) to be controlled by the first vehicle].
Buehler suggests that there are dangerous areas (for humans) [see Paragraph 0061].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle Calleija to include a remote operation for the vehicle by another vehicle as taught by Buehler in order to operate in dangerous areas [Buehler, see Paragraph 0061].

However, the combination of Calleija and Buehler fails to disclose a distributed power vehicle system.

Cooper discloses wherein the vehicle is a trail vehicle in a distributed power operation (with a lead vehicle) [see Paragraph 0072 – discusses where vehicles are arranged in a power distribution arrangement, lead vehicles issuing commands to remote vehicles (trail vehicles), and see Paragraph 0065 – discusses two automobiles that are wirelessly connected (to coordinate movements with each other) and travel along a route].
 	Since, power distribution networks organizing behavior of vehicles that travel in a convoy are known as taught by Cooper, and that vehicles autonomously (unmanned) deliver goods/services to a destination as taught by Calleija, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the power distribution operation (multiple vehicles) as taught by Cooper with the delivery of goods/ services as taught by Calleija in order to maximize the delivery of goods/services to a destination with a distributed power operation (multiple vehicles).

Regarding claim 18, Calleija discloses a method
determining that a manually controlled vehicle is not permitted to travel in a manned operative state within a defined zone [see Paragraph 0097 - discusses an autonomous capable vehicle is manually driven to a driver transfer location (where a driver gets out of the vehicle) and the vehicle proceeds on a route (next to driver transfer location) autonomously, the route (defined zone) determined to be suitable for autonomous driving (see Paragraph 0030))];
responsive to the determining, switching the vehicle from the manned operative state to an unmanned operative state [see Paragraph 0098 - discusses that when the manual driven vehicle approaches the route segment (defined zone) suitable for autonomous driving (or the driver transfer location) and the vehicle determines that the user exits the vehicle, the vehicle then switches over to autonomous mode (without the driver present)]; and
autonomously controlling movement of the vehicle in the unmanned operative state during travel of the vehicle inside the defined zone [see Paragraph 0099 - discusses that the autonomous system of the vehicle executes the route plan (defined zone) without the human driver present)].

However, Calleija fails to disclose:
a trail vehicle included in a distributed power vehicle system formed from the trail vehicle and at least a lead vehicle that controls movement of the trail vehicle;
separating the trail vehicle from the lead vehicle;
remotely controlling movement of the trail vehicle in the unmanned operative state from the lead vehicle during travel of the trail vehicle inside the defined zone while the lead vehicle remains outside of the defined zone.

Buehler discloses:
separating the trail vehicle from the lead vehicle [see Paragraphs 0060-0061 — discusses launching the remote controlled vehicle from a lead vehicle to explore a dangerous area]; and
remotely controlling movement of the trail vehicle in the unmanned operative state from the lead vehicle during travel of the trail vehicle inside the defined zone while the lead vehicle remains outside of the defined zone [see Paragraph 0060 — discusses that the second vehicle is launched at a location (see Paragraph 0061 — discusses a dangerous area) to be controlled by the first vehicle].
Buehler suggests that there are dangerous areas (for humans) [see Paragraph 0061].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle Calleija to include a remote operation for the vehicle by another vehicle as taught by Buehler in order to operate in dangerous areas [Buehler, see Paragraph 0061].

However, the combination of Calleija and Buehler fails to disclose a distributed power vehicle system.

Cooper discloses wherein the vehicle is a trail vehicle in a distributed power operation (with a lead vehicle) [see Paragraph 0072 – discusses where vehicles are arranged in a power distribution arrangement, lead vehicles issuing commands to remote vehicles (trail vehicles), and see Paragraph 0065 – discusses two automobiles that are wirelessly connected (to coordinate movements with each other) and travel along a route].
 	Since, power distribution networks organizing behavior of vehicles that travel in a convoy are known as taught by Cooper, and that vehicles autonomously (unmanned) deliver goods/services to a destination as taught by Calleija, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the power distribution operation (multiple vehicles) as taught by Cooper with the delivery of goods/ services as taught by Calleija in order to maximize the delivery of goods/services to a destination with a distributed power operation (multiple vehicles).

Regarding claim 22, Calleija, Buehler, and Cooper disclose the invention with respect to claim 18. Calleija further discloses:
delivering one or more products or services to a location within the defined zone using the vehicle [see Paragraph 0126 – discusses that a payload is delivered from a first location to a first destination on the route, the driver gets off the vehicle at the driver transfer location and the vehicle continues autonomously along the route to deliver the payload].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Buehler in view of Cooper further in view of Ross.

Regarding claim 19, Calleija, Buehler, and Cooper disclose the invention with respect to claim 18.
	However, the combination of Calleija, Buehler, and Cooper fails to disclose:
responsive to the vehicle exiting the defined zone, switching the trail vehicle from the unmanned operative state to the manned operative state, the trail vehicle controlled based at least in part on manual input received from the operator that is onboard the lead vehicle subsequent to the trail vehicle exiting the defined zone.

Ross discloses responsive to a first vehicle exiting a defined zone, switching the first vehicle from the unmanned operative state to the manned operative state, the first vehicle controlled based at least in part on manual input received from the operator that is onboard the second vehicle subsequent to the first vehicle exiting the defined zone [see Column 24 lines 5-67 - discusses that a geographic region is determined to be unsafe for an autonomous vehicle (AV) (first vehicle), the AV is then routed to a meet up location to await a human driven vehicle (HV) (second vehicle/operator), and see Column 25 lines 19-34 - discusses that the AV links to the HV and follows/tracks the HV].

Ross suggests that autonomous vehicles have posing challenges for an event and linking an autonomous vehicle to be guided by a human driven vehicle simplifies operations [see Column 2 lines 51-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify first vehicle as taught by Calleija to couple with a lead vehicle having a second operator onboard for moving the trail vehicle and the lead vehicle together under manual control by the second operator when exiting the defined zone as taught by Ross in order to overcome posing challenges/events for an autonomous vehicle [Ross, see Column 2 lines 51-62].

Claims 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Buehler in view of Cooper further in view of Haynes.

Regarding claim 20, Calleija, Buehler, and Cooper disclose the invention with respect to claim 18. 
However, the combination of Calleija, Buehler, and Cooper fails to disclose wherein controlling the movement of the trail vehicle in the unmanned operative state of the trail vehicle during travel of the trail vehicle inside the defined zone includes sending a control signal from a controller onboard the lead vehicle and outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the trail vehicle.

Haynes discloses wherein controlling movement of a vehicle in an unmanned operative state of the vehicle during travel of the vehicle includes sending a control signal from a controller to a repeater device and repeating the control signal from the repeater device to the vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle (for teleoperation) by using a repeater platform (UAV)].
Haynes suggests that by using repeater platforms, radio communication between ground control stations and unmanned ground vehicles is extended [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the defined zone as taught by Calleija and vehicles as taught by Buehler to include a repeater platform as taught by Haynes in order to extend communication between the vehicles in the defined zone [Haynes, see Paragraph 0006].

Regarding claim 21, Calleija, Buehler, and Cooper disclose the invention with respect to claim 20. Haynes further discloses positioning the repeater device within the defined zone using an unmanned aerial vehicle [see Paragraphs 0177 - discusses launching the UAVs (repeater platforms) to a zone where ground vehicles are located].
Haynes suggests that by using repeater platforms, radio communication between ground control stations and unmanned ground vehicles is extended [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the defined zone as taught by Calleija and vehicles as taught by Buehler to include a repeater platform (UAV) as taught by Haynes in order to extend communication between the vehicles in the defined zone [Haynes, see Paragraph 0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665